UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4807


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH LEON BRUMBY, JR., a/k/a Yasir Justice El Bey, a/k/a
Yasir Justice El-Bey,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00462-CCE-1)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Ripley Rand, United States Attorney, Kyle D.
Pousson, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A jury convicted Joseph Leon Brumby, Jr., of making a false

statement in a passport application, in violation of 18 U.S.C.

§ 1542 (2012), and using or attempting to use a false passport,

in violation of 18 U.S.C. § 1543 (2012).                       On appeal, Brumby

contends that the district court erred in denying his motion for

a judgment of acquittal under Fed. R. Crim. P. 29 because the

Government       presented      insufficient        evidence     to     sustain    his

convictions.      Finding no error, we affirm.

      We review de novo challenges to the sufficiency of evidence

and a district court’s denial of a motion for a judgment of

acquittal under Rule 29.            United States v. Alerre, 430 F.3d 681,

693 (4th Cir. 2005).             “The jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it, where substantial evidence is evidence that a reasonable

finder    of    fact    could    accept     as   adequate      and    sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        United States v. Perry, 757 F.3d 166, 175 (4th Cir.

2014)    (emphasis      and    internal    quotation    marks        omitted),    cert.

denied,    135     S.    Ct.    1000      (2015).      In   evaluating        whether

substantial evidence supports a conviction, we must “view[] the

evidence and the reasonable inferences to be drawn therefrom in

the   light     most    favorable    to    the   Government.”          Id.   (internal

quotation marks omitted).

                                           2
     To obtain a conviction for making a false statement in a

passport    application,          the    Government          must      prove    that    Brumby

(1) willfully and knowingly, (2) made a false statement in a

passport    application,          (3)    with       intent      to    induce   or    secure    a

passport.        18 U.S.C. § 1542.           To obtain a conviction for using

or attempting to use a false passport, the Government must prove

that Brumby (1) willfully and knowingly, (2) used or attempted

to use, (3) an instrument purporting to be a passport.                                        18

U.S.C. § 1543.

     Although          Brumby    acknowledges         that      a     passport      acceptance

clerk received an application for a Yasir Justice El Bey that

contained    both        a    false     statement         and    a    fake     passport,      he

contends     that       the     Government          failed       to    submit       sufficient

evidence demonstrating that he submitted the application.                                Trial

testimony,       however,       showed    that      (1)    identification           materials,

including        the     fake     passport,          contained         pictures       matching

Brumby’s    appearance;          (2) the     passport        acceptance        clerk    had    a

practice of comparing identifying photos to the applicant when

accepting an application; (3) a friend of Brumby’s accompanied

Brumby to the passport office and signed an affidavit in support

of the application; and (4) Brumby used the alias Yasir Justice

El   Bey    on     other        occasions.           Accordingly,         the       Government

presented sufficient evidence to permit a jury to conclude that



                                                3
Brumby submitted the passport application in question, and used

a false passport in doing so.

       Brumby     also    contends         that,     even       if    he    submitted      the

application, the Government failed to prove that he intended to

secure    a    passport    through         the     application.            This     assertion

fails.          First,    the       application           identifies        travel      plans

necessitating a passport.                  Second, by putting forth evidence

that Brumby took an oath and attested that the statements on the

passport      application         were   true      and     correct,        the     Government

presented      sufficient     evidence        for       the    jury   to    conclude       that

Brumby        intended       to      secure         a         passport       through       the

application.       See United States v. Winn, 577 F.2d 86, 91 (9th

Cir.     1978)    (holding        defendant’s           oath     of   truthfulness         and

signature       under    warning      that        false    statements        violated      law

provided sufficient evidence of specific intent).

       Accordingly, we affirm Brumby’s convictions.                               We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in     the     materials         before      this    court   and

argument would not aid the decisional process.

                                                                                     AFFIRMED




                                              4